NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       APR 26 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


GUSTAVO ADOLFO NAVARRO                           No. 14-73641
GUZMAN,
                                                 Agency No. A095-726-005
             Petitioner,

   v.                                            MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 13, 2016**

Before:       FARRIS, TALLMAN, and BYBEE, Circuit Judges.

        Gustavo Adolfo Navarro Guzman, an alleged native and citizen of

Honduras, petitions pro se for review of the Board of Immigration Appeals’

(“BIA”) order dismissing his appeal from an immigration judge’s decision denying

his application for asylum, withholding of removal, and protection under the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”), and denying his motion to remand. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006), and review for abuse of discretion the denial of a motion to remand,

Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). We dismiss in

part and deny in part the petition for review.

      We lack jurisdiction to consider Navarro Guzman’s contentions that he did

not raise to the BIA, see Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004)

(petitioner must exhaust issues or claims in administrative proceedings below), and

we do not consider the materials Navarro Guzman references that are not part of

the administrative record, see Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en

banc) (the court’s review is limited to the administrative record). Navarro

Guzman’s challenge to his continued detention is not properly before this court.

See Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th Cir. 2011).

      Substantial evidence supports the agency’s determination that Navarro

Guzman failed to establish an exception excusing his untimely asylum application.

See 8 C.F.R. § 1208.4(a)(5); see Toj-Culpatan v. Holder, 612 F.3d 1088, 1091-92

(9th Cir. 2010). Thus, we deny the petition for review as to his asylum claim.

                                           2                                  14-73641
       Substantial evidence supports the agency’s finding that Navarro Guzman

failed to establish the government of Honduras was or would be unable or

unwilling to protect him from his assailants or the individuals he fears. See

Rahimzadeh v. Holder, 613 F.3d 916, 920-22 (9th Cir. 2010) (“The absence of a

report to police . . . leaves a gap in proof about how the government would respond

if asked, which the petitioner may attempt to fill by other methods.”). Thus,

Navarro Guzman’s withholding of removal claim fails.

       Substantial evidence also supports the BIA’s denial of CAT relief because

Navarro Guzman failed to show it is more likely than not he would be tortured by

the Honduran government, or with its consent or acquiescence. See Zheng v.

Ashcroft, 332 F.3d 1186, 1194-96 (9th Cir. 2003). We reject Navarro Guzman’s

contentions that the BIA erred in analyzing his claim.

       Finally, the BIA did not abuse its discretion in denying Navarro Guzman’s

motion to remand. See Romero-Ruiz, 538 F.3d at 1062 (“The BIA abuses its

discretion if its decision is arbitrary, irrational, or contrary to law.”) (internal

quotation and citation omitted).

       Navarro Guzman’s motions to file a late reply brief are granted.

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.

                                             3                                     14-73641